            Case 2:20-cv-00424-JAP-KRS Document 9 Filed 05/18/20 Page 1 of 4



 1   R. David Hosp
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 2   222 Berkeley St. Ste 2000
     Boston, MA 02116
 3
     Telephone: (617) 880-1886
 4   Facsimile: (617) 880-1801
     Email: dhosp@orrick.com
 5
     Paige Pavone
 6   ORRICK, HERRINGTON & SUTCLIFFE, LLP
     51 West 52nd Street
 7
     New York, NY 10019
 8   Telephone: (212) 506-3604
     Facsimile: (212) 506-5151
 9   Email: ppavone@orrick.com
10

11   Attorneys for Plaintiffs
12

13                              UNITED STATES DISTRICT COURT
14                                 DISTRICT OF NEW MEXICO

15
     FRANKLIN GOMEZ CARRANZA and              Case No. 20-CV-424
16   RUBEN TORRES JAUREGUI,

17          Plaintiffs,

18          v.                                DECLARATION OF PAIGE PAVONE IN
                                              SUPPORT OF PLAINTIFFS’ MOTION
19   UNITED STATES IMMIGRATION AND            FOR CLASS CERTIFICATION AND
     CUSTOMS ENFORCEMENT, et al.,             APPOINTMENT OF CLASS COUNSEL
20
     Defendants.
21

22

23

24

25

26

27
     Case 2:20-cv-00424-JAP-KRS Document 9 Filed 05/18/20 Page 2 of 4



 1   I, Paige Pavone, declare as follows:
 2   1. I am an attorney in private practice and a Managing Associate at Orrick, Herrington
 3
        & Sutcliffe LLP, where I am currently employed. The following facts are based on
 4
        my personal knowledge and, if called to testify to these facts, I could and would do so
 5
        competently.
 6

 7   2. I have been practicing law as a licensed attorney since 2016 and from 2017 to 2018

 8      I clerked for the Honorable Dora L. Irizarry in the United States District Court for the

 9      Eastern District of New York.
10
     3. I have worked closely with the partner responsible for this action, R. David Hosp.
11
        R. David Hosp has tried matters to both juries and judges, and his more notable cases
12
        include serving as lead trial counsel for the New York Times and The Boston Globe in
13
        Gatehouse v. The New York Times, Civ. Action No. 08-12114-WGY (D. Mass. 2009)
14

15      and as lead trial counsel in the successful defense of his client Recorded Books against

16      trademark and copyright claims in Brilliance Audio v. Haights Cross
17      Communications, 474 F.3d 365 (6th Cir. 2007). He has been recognized as a leading
18
        practitioner in The American Lawyer, The World Trademark Review 100, and The
19
        Legal 500.
20
     4. I have also worked closely with the other attorney responsible for this action, Rene
21

22      Kathawala. From 2004 to 2005, Rene Kathawala clerked for the Honorable Leo

23      Glasser in the United States District Court for the Eastern District of New York. Rene

24      Kathawala has a long-standing commitment to access to justice issues, and this was
25      recognized when he was appointed to serve as a member of the New York City Bar
26

27




                                              1
     Case 2:20-cv-00424-JAP-KRS Document 9 Filed 05/18/20 Page 3 of 4



 1      Association Right to Counsel Task Force and the New York City Bar Association
 2      Family Court Judicial Appointment & Assignment Process Work Group.
 3
     5. The associates assigned to this matter, Lauren Allen and I, have significant experience
 4
        litigating complex class actions in federal court.
 5
     6. Orrick has approximately 1,000 attorneys and approximately 250 attorneys in the New
 6

 7      York office alone.

 8   7. Orrick is uniquely situated to represent the class in this case because it was pro-bono

 9      co-counsel with the American Civil Liberties Union (“ACLU”) of Northern California
10
        in a similar class action suit against U.S. Immigration Customs and Enforcement
11
        (“ICE”) detention facilities in the Northern District of California.         See First
12
        Supplemental Complaint for Injunctive and Declaratory Relief, Lyon et al v. I.C.E. et
13
        al, No. 13-cv-05878-EMC (N.D. Cal. Aug. 27, 2015), Dkt. No. 99. In that action,
14

15      Orrick and the ACLU of Northern California asserted that the Northern California ICE

16      facilities were not providing adequate telephone access for detained immigrants to
17      contact their attorneys. Id. Orrick and the ACLU of Northern California successfully
18
        entered into a settlement agreement with ICE and the Department of Homeland
19
        Security (“DHS”), whereby ICE and DHS agreed to implement certain procedures and
20
        practices that would ensure that class members were able to contact their attorneys via
21

22      the telephone. See Settlement Agreement, Lyon, No. 13-cv-05878-EMC (N.D. Cal.

23      Oct. 31, 2016), Dkt. No. 208-1; see also ACLU Settlement with ICE Will Allow

24      Immigrants Held in Detention to Use Functional Telephones for Contacting Lawyers,
25      Families,    Government     Agencies,     ACLU       NOR   CAL   (June    13,   2016),
26
        https://www.aclunc.org/news/aclu-settlement-ice-will-allow-immigrants-held-
27




                                              2
     Case 2:20-cv-00424-JAP-KRS Document 9 Filed 05/18/20 Page 4 of 4



 1      detention-use-functional-telephones-contacting; Kenrya Rankin, ICE Agrees to
 2      Overhaul Phone Policy for Immigrant Detainees, COLORLINES (June 15, 2016),
 3
        https://www.colorlines.com/articles/ice-agrees-overhaul-phone-policy-immigrant-
 4
        detainees.
 5
     8. Since January 2020, Mr. Hosp, Mr. Kathawala, Ms. Allen, and I have been working
 6

 7      on a pro bono basis to investigate telephone access afforded to detained immigrants in

 8      the Otero County Processing Center and the El Paso Processing Center. We have

 9      researched the applicable laws and corresponded with various interested and
10
        knowledgeable parties to investigate this matter. Based on this work, we are familiar
11
        with the issues facing members of the proposed class in this action, specifically
12
        including the factual and legal elements presented.
13
     9. Orrick has the capacity to thoroughly and vigorously prosecute the claims in this case
14

15      and properly represent the plaintiff class and intends to commit all necessary resources

16      to do so.
17   10. I declare under penalty of perjury that the foregoing is true and correct to the best of
18
        my knowledge. Executed on May 13, 2020 in Norfolk, Virginia.
19

20
                                   By: ___/s/ Paige Pavone_____________________________
21                                                     PAIGE PAVONE
22

23

24

25

26

27




                                               3
